FILED
                            NOT FOR PUBLICATION                             OCT 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DYKE EDWARD NELSON,                              No. 13-17414

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02156-MCE-
                                                 JFM
  v.

ALEX ZIGA, Psychiatrist,                         MEMORANDUM*

               Defendant - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Dyke Edward Nelson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
    Cir. 2004). We affirm.

          The district court properly granted summary judgment because Nelson failed

    to raise a genuine dispute of material fact as to whether defendant Ziga was

    deliberately indifferent in treating Nelson’s serious psychiatric needs. See id. at

    1057-58, 1060 (deliberate indifference is a high legal standard; medical

    malpractice, negligence, a difference of medical opinion, or a prisoner’s difference

    of opinion with the physician regarding the course of treatment is not sufficient).

          The district court did not abuse its discretion by denying Nelson’s motion

    for reconsideration because Nelson failed to identify any grounds for relief. See

    Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

    (9th Cir. 1993) (setting forth standard of review and grounds for reconsideration).

          AFFIRMED.

1




                                               2                                    13-17414